Citation Nr: 0428464	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for skeletal 
blastomycosis. 

3.  Entitlement to service connection for a nervous 
condition.  
 

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
July 1967 to July 1970.  The Board notes that the veteran's 
claims file contains official documentation that verifies his 
status as a combat veteran, such as his receipt of the Purple 
Heart.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

In a January 2004 statement, the veteran cancelled his 
scheduled hearing with a Judge from the Board in Washington, 
DC.

In a January 2004 decision, the Board denied each the 
veteran's claims for entitlement to service connection.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (CAVC).  In a June 2004 
Order, the CAVC vacated the Board's January 2004 decision and 
remanded the veteran's claims to the Board for 
readjudication.  It was noted in the June 2004 Joint Motion 
for Remand that a remand was required for action consistent 
with the Veteran's Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et. seq. (West 2002) and 38 C.F.R. § 
3.159(c)(4) (2004) as well as Charles v. Principi, 16 
Vet.App. 370 (2002) and Colvin v. Derwinski, 1 Vet. App. 171 
(1991).   

The Board notes that, although an attorney represented the 
veteran before the Court, the attorney has not entered an 
appearance to represent the veteran before VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Evidence of record in this case reflects that the veteran was 
treated during service in June 1969 for herpes zoster 
described as a vesicular skin rash of the cervical area, 
thoracic area, and left arm.  Additional service medical 
records dated in June 1969 also showed that the veteran was 
treated for a rash on his penis diagnosed as syphilitic 
chancre.  The veteran's June 1970 service separation 
examination was void of any complaints or diagnosis of a skin 
disability.  Private treatment records dated in August 2001 
detail that the veteran was diagnosed with tinea versicolor 
rash on his face.  In addition, the August 2001 treatment 
record noted that the veteran should use medicated shampoo in 
his beard area to control tinea versicolor/tinea barbae.  In 
a March 2002 VA skin examination report, it was noted that 
the veteran had seborrheic dermatitis on the scalp, face, and 
moustache area and no active fungus on his feet.  In a July 
2002 statement, a private physician detailed that the veteran 
had been treated for cutaneous blastomycosis and opined that 
there was no relationship between blastomycosis and Agent 
Orange exposure.      

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2003); 38 U.S.C.A. 
§ 1116 (West 2002).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 
2001).  Section 201 of this Act amends 38 U.S.C. § 1116 to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  The veteran's 
claim was filed in January 2002.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii) (2004).  A veteran who served in the 
Republic of Vietnam shall be presumed to have been exposed to 
herbicide.  See 38 U.S.C.A. § 1116 (West 2002).  The 
veteran's service personnel records indicate that he served 
in the Republic of Vietnam during his period of active 
service from 1967 to 1970 and is therefore presumed to have 
been exposed to herbicide.  

If a veteran was exposed to a herbicide agent during active 
military service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  See 38 C.F.R. § 
3.309(e) (2004).  The Board notes that Type 2 diabetes was 
added to the list of disabilities effective July 9, 2001.  
See 66 Fed. Reg. 23166 (May 8, 2001).  Chronic lymphocytic 
leukemia was added effective October 16, 2003.  See 68 Fed. 
Reg. 59540 (October 16, 2003).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 
414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 Fed. Reg. 
42600-42608 (2002).

The veteran contends that he currently suffers from claimed 
skin disabilities as a result of inservice events, 
specifically exposure to herbicides.  Based on the competent 
medical evidence of record, the veteran's claimed conditions 
are not, on their face, diseases that are presumed to be 
associated with exposure to Agent Orange.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2004).  However, the 
regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to also consider the veteran's claim under 
the provisions governing direct service connection, 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

It was noted in the June 2004 Joint Motion for Remand that a 
remand was required for VA to obtain a medical opinion as to 
whether the veteran's current skin conditions are related to 
service.  VA has a duty to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
See 38 U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
claimed psychiatric condition during the 
period of July 1970 to the present.  
Obtain records from each health care 
provider the veteran identifies.

2.  The RO should schedule the veteran 
for a VA medical examination to determine 
the current diagnosis or diagnoses of any 
skin disability present and whether any 
skin disability was incurred in or 
aggravated by active service.  For each 
diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
skin disability was incurred in or 
aggravated by service.  

In addition, upon review of the veteran's 
claims file, the examiner should also 
determine whether it is at least as 
likely as not that the veteran's 
diagnosed skin disabilities could be 
categorized as one of the disabilities 
under 38 C.F.R. § 3.309(e) (2004), 
including chloracne (or any other form of 
acneform disease consistent with 
chloracne) or porphyria cutanea tarda.  
The claims folder and a copy of the 
REMAND should be made available to the 
examiner for review.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for a 
skin condition on a direct basis or as a 
result of exposure to herbicides, 
entitlement to service connection for 
skeletal blastomycosis on a direct basis 
or as secondary to herbicide exposure, 
and entitlement to service connection for 
a nervous condition, with consideration 
of all evidence of record, including that 
received since the last supplemental 
statement of the case (SSOC).  If the 
claims remain denied, the RO should issue 
a SSOC to the veteran and his 
representative, if any, and they should 
be given an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits since January 2003.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




